Citation Nr: 0009814	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for scars of the right 
index and middle fingers, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In a decision of January 1992, the RO denied service 
connection for post-traumatic stress disorder, and in a 
February 1997 rating decision the RO denied entitlement to an 
increased (compensable) rating for scars of the right index 
and middle fingers.  In September 1995 and June 1997, the 
Board remanded the case for additional development of the 
post-traumatic stress disorder claim.  

A hearing was held at the RO in January 1998 before the 
undersigned Member of the Board.  The Board remanded the 
claims for additional development in June 1998.  
Subsequently, in a decision of February 1999, the RO granted 
the claim for service connection for post-traumatic stress 
disorder.  Accordingly, that issue is no longer on appeal.  
In the same decision, the RO increased the rating for the 
scars of the right index and middle fingers from 
noncompensable to 10 percent.  That issue is still consider 
to be on appeal as the veteran has not withdrawn it.  A 
claimant will generally be presumed in such cases to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The scars of the right index and middle fingers have not 
resulted in more than moderate incomplete paralysis of the 
musculocutaneous nerves of the affected fingers.



CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for scars of the right index and middle fingers are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.118, 4.124a, Diagnostic Codes 7805, 8517 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations and a personal hearing.  The Board finds, the 
examination reports that are of record contain sufficient 
findings to properly evaluate his disability.  The Board does 
not know of any additional relevant evidence that is 
available. Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Board has considered the pertinent diagnostic codes for 
rating scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, 
a 10 percent rating may be granted for a superficial scar 
that is poorly nourished with repeated ulceration.  Under 
Diagnostic Code 7804, a 10 percent rating may be assigned if 
the scar is painful and tender on objective examination.  

A rating for a scar may also be assigned pursuant to 
Diagnostic Code 7805 if there is limitation of function of 
the affected part.  With respect to rating any functional 
impairment shown to be attributable to the scars, the Board 
notes that under 38 C.F.R. § 4.124a, Diagnostic Code 8517, a 
noncompensable rating is warranted for mild incomplete 
paralysis of a musculocutaneous nerve.  A 10 percent rating 
is warranted if there is moderate incomplete paralysis of the 
nerve.  A 20 percent rating is warranted if there is severe 
incomplete paralysis of the nerve.  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999). 

The evidence which has been presented includes the report of 
an examination of the veteran's hand conducted by the VA in 
February 1997.  The report shows that the veteran stated that 
his index, middle and ring fingers of the right hand were cut 
off in 1968 while he was working on an ice-cream machine.  It 
was the distal joint that was affected.  They reportedly were 
sewn back on with minimal symptoms over the interim.  About 
four months prior to the examination, he noticed increasing 
pain with contractions of the fingers with use, particularly 
when screwing things such as an oil filter or when turning a 
steering wheel.  He said that he had limited use when writing 
with a pencil or holding things due to weakness and 
incoordination secondary to swelling and sensory defects.  He 
also reported having right shoulder pain and right elbow pain 
along the flexor aspect of his forearm.  

On objective examination, his right hand showed no obvious 
swelling, but he was tender to palpation along all joints as 
well as the palmar aspect of his forearm and right shoulder.  
The fingers had decreased range of motion along the index and 
middle finger, and he was unable to touch or oppose his thumb 
to those fingers.  He could oppose the little and ring 
fingers.  Upon gripping, his strength was decreased to 4/5 on 
the right.  He had sensation to light touch along all 
aspects.  His skin on the right was callused and 
hypertrophied compared to the left.  He had healed scars 
along the index, middle, and ring fingers secondary to his 
surgery.  There was no keloid formation.  He did not have any 
visible Dupuytren's contracture, but did have visible 
contracture of the fingers after gripping and had to manually 
correct the finger to full extension.  The diagnosis was 
peripheral neuropathy in the right arm without any diagnostic 
tests at this time.  The examiner recommended x-rays of the 
hand and arm, as well as an EMG of the right arm to fully 
elucidate the etiology of the weakness and pain.    

The evidence also includes the report of an electrodiagnostic 
study conducted by the VA in February 1997 which shows that 
the veteran complained of right hand dysfunction with 
concurrent elbow and shoulder pain and weakness.  Nerve 
conduction studies reportedly indicated carpal tunnel 
syndrome on the right.  

During the hearing held in January 1998, the veteran 
testified that he was right handed when he went into service, 
but that he had to do almost everything with his left hand 
now.  He said that the injuries to his right hand and fingers 
were painful and that he could not pick anything up.  He also 
reported that when it got cold the fingers got cold and 
swelled up.  He said that the tips of the fingers were 
severed in service and then sewn back on.  He said that he 
had no feeling in the tips at all, and that the fingers 
always locked up.  The veteran also said that one of the 
scars resulted in peeling skin.  

The report of a history and physical conducted at the Platte 
Valley Medical Group in October 1998 shows that the veteran 
was a right-handed man who reported that his middle and index 
fingers locked up.  He said that when he bent them they would 
not straighten.  This mainly involved the middle finger on 
the right hand.  This had gone on for about ten years.  He 
reported that he had injured himself in an ice cream machine 
in service between 1965 and 1968, and that the tips of the 
right index and middle fingers were amputated and then 
reattached.  He said that they healed over the course of 
about two weeks, and that he had slight numbness in that 
area.  At that time the fingers moved normally.  He said that 
he had gone into training as a mechanic and tried doing it 
for three months, but had to quit after he developed what he 
described as weakness in his hands and also had trouble 
picking up objects.  On examination, he had a bruise over the 
right thenar eminence, and had a skin disorder of the right 
hand which resulted in peeling and blistering skin.  He also 
had problems extending the proximal interphalangeal joint on 
the right middle finger, but could extend it manually.  On 
neurologic examination, strength was slightly decreased for 
right hand grip.  Rapid alternating movements and fine finger 
movements were good.  The pertinent assessment was joint 
problem in the right proximal interphalangeal joint in the 
middle finger, and history of amputation of the finger tips 
on the right index and middle fingers with the only problem 
at this point in time related to mild sensory loss in those 
fingers.

The report of an examination of the veteran's hand conducted 
by the VA in October 1998 shows that the veteran stated that 
his hand got caught in an electric ice cream machine while he 
was in Vietnam in 1968.  He said that this resulted in 
lacerations which were sutured in a medivac unit.  He had no 
problems until 10 years ago when he began noting pain in his 
right fingers, but no swelling.  He said that the right index 
and middle fingers would lock up and he could not straighten 
them unless he used his left hand to open them.  Since he was 
right hand dominant, this caused some problems when writing 
or trying to pick up small or flat objects.  He states that 
he is able to continue driving his car despite this problem.  
He used Piroxicam and Tylenol for pain, but these did not 
help much.  He described the pain as an annoying discomfort.  
He stated that his physicians could not explain why his right 
index and middle fingers would lock up.  Changes in the 
weather had no effect upon the problem.  He reported that he 
had not worked since 1991.  

On physical examination, there was no erythema or swelling of 
the fingers of either hand.  The fingernails showed defects 
from biting, and the veteran stated that he had a habit of 
chewing on them.  There was a V-shaped scar at the tip and 
palmar surface of the right middle finger, and a horizontal 
scar was noted proximal to the V-shaped scar.  A similar V-
shaped scar was also present on the palmar surface tip of the 
right index finger.  The veteran said that the above scars 
were from the lacerations that he incurred in service.  He 
also reportedly had nail thickening of the right ring finger 
due to injuries that occurred as a child.  The veteran was 
able to spread the fingers of both hands.  He was able to 
make a fist with his left hand.  He was also able to make a 
fist with his right hand, but he used the other hand to 
straighten the fingers.  When asked to pick up a coin from 
the table with his right hand, he first pushed the coin to 
the edge of the table and picked it up with his thumb and 
little finger.  He was able to hold a pen and write with the 
right hand, but kept adjusting the position of the pen  with 
the help of his other hand.  The V-shaped scar was smooth and 
revealed no tenderness, adherence, elevation or depression.  
There was no ulceration or skin breakdown in the involved 
fingers.  There was no underlying tissue loss, inflammation, 
edema, or keloid formation.  There was some disfigurement of 
the tip of the right middle finger.  The veteran was able to 
flex the right hand fingers, but used his left hand to extend 
the fingers from a fully flexed position.  X-rays of the 
right hand were interpreted as being negative for 
abnormality.  The diagnoses were (1) scars in the right index 
and middle fingers which are residuals of lacerations 
incurred while in service; and (2) inability to extend the 
right index and middle fingers from a fully flexed position 
but this is not caused by the above mentioned scars and 
etiology of this problem is not clear.  A photograph of the 
veteran's right hand was taken during the examination and 
illustrates the appearance of the scars.  A separate EMG 
examination report prepared by the VA in October 1998 shows 
that there were no abnormal findings in the muscles tested.  

After considering the foregoing evidence, the Board finds no 
basis for assigning an increased rating.  There is no 
evidence that the scar tissue is poorly nourished with 
repeated ulceration so as to warrant a separate compensable 
rating under Diagnostic Code 7803.  Furthermore, the scarring 
has not been shown to be tender and painful on objective 
demonstration so as to warrant a separate compensable rating 
under Diagnostic Code 7804.

Finally, there is no objective evidence that the veteran's 
service-connected scars interfere with the functions of his 
body so as to warrant a higher rating under Diagnostic Code 
7805 and Diagnostic Code 8517.  The VA examination reports 
reflect that the service-connected scars do not currently 
cause restrictions beyond a mild loss of sensation.  The VA 
examiner concluded that the inability to extend the fingers 
was not attributable to the service-connected scars.  The use 
of manifestations not resulting from nonservice-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  See 38 C.F.R. § 4.14 (1999).  
Thus, the scars of the right index and middle fingers have 
not resulted in more than moderate incomplete paralysis of 
the musculocutaneous nerves of the affected fingers.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for scars of the 
right index and middle fingers are not met.

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that the veteran's service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  He has not been 
hospitalized for the disorders and there has been no 
objective evidence submitted that the veteran is unemployable 
due to the disabilities or that he has lost substantial 
periods of time from work.  Under these circumstances, the 
Board finds that the veteran has not demonstrated frequent 
periods of hospitalization or marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased rating for scars of the right index and middle 
fingers, currently rated as 10 percent disabling, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

